DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 102a2 as being anticipated by Andreas (WO 2017 215824).
Regarding claim 1, Andreas discloses an internal combustion engine comprising: 
a tank ventilation line (19); 
a Venturi nozzle (8) disposed in a fluid-carrying component (the container defined by 7 and 70), the Venturi nozzle comprising
 an inflow channel (4 is the channel), an opening point (82) adjoining downstream of the inflow channel, which is in fluid connection with the tank ventilation line, and 
an outflow channel (41) adjoining downstream of the opening point; and 
an outflow section (the opening at 41 into the space created by 7 and 70) of the Venturi nozzle, that is downstream of the opening point and leads into an intake hood (the area defined by 7 and 70), is surrounded by the fluid-carrying component such that a detection space is formed around the outflow section (shown in the figures),
 wherein the detection space has at least one inlet opening (17)
Wherein, for pressurizing the detection space, the at least one inlet opening is in fluid connection with a pressure pipe downstream of an exhaust gas turbocharger (102 is the pressurized space that has access to opening 17 shown in fig. 6), and
wherein at least one pressure sensor (13 is a pressure sensor) monitors a pressure in the detection space.
Note the specification of this application only discloses one pressure sensor which is 34.  That sensor is far removed from the detection space and yet is able to monitor the pressure.  This is seen as monitoring the pressure in the same way.
Regarding claim 2 which depends from claim 1, Andreas discloses wherein the inflow channel and / or a port to the tank ventilation line are at least partially surrounded by the fluid-carrying component (shown in figure 6).
Regarding claim 3 which depends from claim 1, Andreas discloses wherein the fluid-carrying component is an intake hood or an exhaust gas turbocharger (15 is a turbocharger).
Regarding claim 5 which depends from claim 4, Andreas discloses wherein the at least one pressure sensor is arranged in the pressure pipe downstream of the exhaust gas turbocharger (Using the embodiment of fig. 6 40 being the inlet and 4 being the pressure pipe the pressure sensor 13 meets this limitation).
Regarding claim 6 which depends from claim 1, Andreas discloses wherein the at least one inlet opening into the detection space is formed upstream of or in (‘upstream’ option addressed) the inflow channel of the Venturi nozzle (As per fig. 6 the inflow 17 is in the detection space enclosed by 70 and 7).
Regarding claim 7 which depends from claim 1, Andreas discloses wherein the at least one inlet opening into the detection space is formed flow-parallel to the inflow channel of the (using the embodiment of fig. 6, the opening 17 is flow parallel to the opening 40).
Regarding claim 8 which depends from claim 1, Andreas discloses wherein a connection piece is provided upstream of the inflow channel of the Venturi nozzle (the description starting in line 216 of the translation discloses that this flanged onto the intake).
Regarding claim 9 which depends from claim 1, Andreas discloses wherein the Venturi nozzle is formed in several parts (this is a product by process limitation of having many parts that are ultimately joined into one piece as per the specification of this application.  This type of limitation is met when showing the finished product.).
Regarding claim 11 which depends from claim 1, Andreas discloses wherein the internal combustion engine (20) is connectable to a fuel tank (11).
Regarding claim 12 which depends from claim 1, Andreas discloses wherein the ventilation line terminates directly at the opening point of the Venturi nozzle (shown in the figures).
Regarding claim 13 which depends from claim 1, Andreas discloses wherein the detection space is sealed off from the ventilation line and the outflow section, wherein the outflow channel is contained within the outflow section (in the same way that this application “seals” off the space by not having a downstream opening this citation also doesn’t have a downstream opening for the vent line to access the detection space).
Regarding claim 14 which depends from claim 1, Andreas discloses wherein the opening point is an inlet into the Venturi nozzle (the opening point is in the middle of the nozzle).
Regarding claim 15 which depends from claim 1, Andreas discloses wherein 
the Venturi nozzle is surrounded by the detection space (shown in the figures)
such that at least a portion of the outflow channel, the tank ventilation line, the opening point and the inflow channel are disposed in the detection space (shown in the figures).
Regarding claim 17 which depends from claim 1, Andreas discloses further comprising 
a connection piece (the description starting in line 216 of the translation discloses that this flanged onto the intake), 
the connection piece coaxially surrounding an upstream end portion of the inflow channel (shown in the figures that 17 surrounds the upstream end of the inflow channel), 
wherein the at least one inlet opening is provided by a space between an inner surface of the connection piece and an external surface of the upstream end portion of the inflow channel (17 is the connection piece with an inlet into the detection space).
Regarding claim 18 which depends from claim 1, Andreas disclose wherein an entirety of the outflow section is inserted inside the intake hood (as addressed above that would require that it be entirely in the space defined by 7 and 70 which the identified outflow section is).

Claim(s) 1 and 16 are rejected under 35 U.S.C. 102a2 as being anticipated by Andreas (WO 2017 215824).
Regarding claim 1, Andreas discloses an internal combustion engine comprising: 
a tank ventilation line (19); 
a Venturi nozzle (8) disposed in a fluid-carrying component (the container defined by 7 and 70), the Venturi nozzle comprising
 an inflow channel (101 is the channel), an opening point (82) 
an outflow channel (continuing in the direction from the opening to the venturi nozzle) adjoining downstream of the opening point; and 
an outflow section (41) of the Venturi nozzle, that is downstream of the opening point and leads into an intake hood (the area defined by 7 and 70), is surrounded by the fluid-carrying component such that a detection space is formed around the outflow section (shown in the figures),
 wherein the detection space has at least one inlet opening (17) via which the detection space is pressurized, 
Wherein, for pressurizing the detection space, the at least one inlet opening is in fluid connection with a pressure pipe downstream of an exhaust gas turbocharger (102 is the pressurized space that has access to opening 17 shown in fig. 6), and
wherein at least one pressure sensor (13 is a pressure sensor) monitors a pressure in the detection space.
Note the specification of this application only discloses one pressure sensor which is 34.  That sensor is far removed from the detection space and yet is able to monitor the pressure.  This is seen as monitoring the pressure in the same way.
Regarding claim 16 which depends from claim 1, Andreas discloses wherein the at least one inlet opening is a through-hole (17 is a through hole in wall 70 of inflow channel 101) formed in a side wall of the inflow channel at a position that is downstream of an inflow opening (this is an intake pipe that would have had its inlet upstream of the figures) of the inflow channel and upstream of the opening point (shown in the figures 17 is upstream of the opening point 82), such that after a fluid flows axially into the inflow channel via the inflow opening of the inflow channel, a portion of the fluid flows radially out (to reach the detection space the fluid would have to flow radially from the channel 101) of the inflow channel and into the detection space via the through-hole while a remainder of the fluid continues to flow axially through the inflow channel (shown in fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (WO 2017 215824) as applied to claims 1-9 above, and in view of Mishima (U.S. Pub. No. 2019/0162138).
Regarding claim 10 which depends from claim 1, Andreas  does not disclose wherein 
the Venturi nozzle and / or the fluid-carrying component is completely or partially made of plastic.
Mishima, which deals with purge line accessories, teaches the Venturi nozzle and / or the fluid-carrying component (‘component’ option addressed which is item 7) is completely or partially (‘partially’ option addressed) made of plastic (paragraph 17 teaches that components of item 7 can be plastic).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Andreas with the plastic of Mishima because plastic is flexible (paragraph 17).  Part 7 of Mishima is connected in the purge line same Andreas and so this teaches the usability of plastic to be used in this line of a vehicle.

Response to Arguments
Applicant's arguments filed 02/03/21 have been fully considered but they are not persuasive.
Applicant argues on page 6 that limitations of the claims cannot use pipe 3 to address the limitations of the claims which in fig. 1-4 is the outflow pipe.  But in fig. 6 the outflow pipe is 41 and does satisfy the limitations of the claims.
Applicant argues on pages 6 and 7 that the reference does not use a “through hole” as required by the claims but merely an opening.  It is not clear what limitations are required in order to qualify as one and not the other.  A hole is being made in the inflow channel as required by the claims.  As to the amendments of the claim not being taught by the Andreas reference these amendments have been addressed differently above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747